64 F.3d 666w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Lee HENSLEY, Petitioner-Appellant,v.Roger CRIST, Warden;  Grant Woods, Attorney General;Respondents-Appellees.
No. 94-16601.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 10, 1995.Decided Aug. 11, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION